Title: Hendrik Fagel to John Adams, 1 July 1784
From: Fagel, Hendrik
To: Adams, John


        
          Monsieur.
          a la Haye ce 1 de Júillet, 1784
        
        Je crois, qu’il ÿ a ún droit, qu’on paÿe a l’entree des livres, qúi viennent des païs etrangers, mais les Ministres públics en Sont exempts. Si Voús aviés presenté ún Memoire, poúr avoir un passeport, poúr les Caisses qúe voús attendés de l’Angleterre, il n’ÿ aúroit eú aúcúne difficulté; Aú defaút de ce Passeport, je suppose, qúe les Commis de la Douane ont exigé le payement des droits. Poúr y remedier, Monsieur, voús pourriés, presenter demain ún Memoire a leúrs Hautes Púissances, (qúe voús remettres a Monsr le President) dans leqúel voús designés les Caisses, qúe voús attendés avec des livres, et voús demandes ún Passeport, oú bien ún ordre a l’admirauté, de laisser passer librement ces effets, qúi voús appartiennent, sans payers des droits, ce qúi Sera accordé immediatement. Je Súis faché, de ceqúe ceci Voús a donné quelqúe embaras, mais quand on est dans ún païs etranger, on ne Scait pas toujours les formes úsitées. J’ai l’honneúr d’etre avec beaucoúp de respect / Monsieúr / Votre tres humble / et tres obeissant / Serviteúr.
        
          H Fagel
        
       
        TRANSLATION
        
          Sir
          The Hague, 1 July 1784
        
        I believe that there is a duty one must pay on the importation of books, but public ministers are exempt. If you had presented a memorandum to obtain a passport for the boxes that you await from England, there would have been no difficulty; in the absence of this passport, I suppose that the customs officer demanded payment of the duties. To remedy this situation, sir, you may tomorrow present to Their High Mightinesses a memorandum (which you will deliver to the president) in which you identify the boxes with books that you await and request a passport, or alternatively an order to the admiralty, allowing free passage of those items that belong to you without payment of duties, which will be granted immediately. I am vexed that this has caused you any inconvenience, but when one is in a foreign country, one does not always know the customary practices. I have the honor of being with much respect, sir, your very humble and very obedient servant
        
          H Fagel
        
       